Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Andrew Stewart appeals the judgment entered by the district court affirming the Commissioner’s decision to deny a period *295of disability, disability insurance benefits, and supplemental social security income.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the magistrate judge. See Stewart v. Astrue, No. 9:08-cv-08600-BM (D.S.C. Jan. 6, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The patties consented to the exercise of the district court’s jurisdiction by a magistrate judge, as permitted by 28 U.S.C. § 636(c) (2006).